Citation Nr: 1538920	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for mood disorder. 
 
2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right tibial stress fracture. 
 
3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left tibial stress fracture. 
 
4.  Entitlement to an earlier effective date, prior to January 1, 2004 for the grant of entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 1998. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In regards to the issues of entitlement to service connection for a neck and back disability, the Board notes that service connection was most recently denied in a March 2010 rating decision.  The Veteran disagreed with the decision in July 2010.  A statement of the case (SOC) was issued in August 2012.  Thereafter, a VA Form 9 was received by the RO in November 2012 (more than one year after notification of the July 2010 decision and more than 60 days after the SOC was furnished to the Veteran).  In a January 2014 letter, the RO informed the Veteran that her appeal as to the denial of entitlement to service connection for a back and neck disability had not been timely.  The Veteran has not disagreed with this determination regarding timeliness.  Therefore, despite the fact that the Veteran's attorney appears to believe that the issues are on appeal, as noted in the June 2015 letter, the Board finds instead that the Veteran's attorney's arguments amount to a new claim and the issues will be referred for adjudication.

In regards to the issues of the disability rating for a right and left knee disability, the Veteran's attorney has argued that these issues are on appeal.  However, the Board notes that these issues were denied by the Board in an October 2010 decision.  That decision is final.  Moreover, the Veteran's attorney has argued that these issues were part of the April 2011 rating decision.  However, a review of the April 2011 rating decision shows that these issues were not adjudicated as part of that decision.  Therefore, the issues are not currently on appeal and will instead be referred for adjudication by the RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that the VBMS file states that there are documents still to be scanned.  However, the Board has determined the documents do not contain relevant evidence pertaining to the claims.

The issues of entitlement to service connection for a neck and back disability, and the disability rating of a left and right knee disability have been raised by the record in a June 2015 letter from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of the propriety of the attorney's fees has been raised by the record in an April 2012 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher disability rating for her service connected mood disorder, currently rated as 50 percent disabling.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran has asserted that she has been in the Vocational Rehabilitation program with the VA since 1998.  Indeed, in a VA Form 21-4142 of September 2007, the Veteran asserted she had been in the Vocational Rehabilitation Program at the VA since 1998 through the present.  She noted she had been terminated from the program as she was deemed infeasible for competitive employment.  Moreover, the claim file contains an application for Vocational Rehabilitation which was received in November 1998.  A December 2006 letter from a Vocational Rehabilitation counselor notes the Veteran is being terminated form the program as she has been found to be infeasible for competent employment. 

A review of the claim file reveals that there are some Vocational Rehabilitation records which have been obtained.  Primarily, these records are from 2005 and 2006.  Given the Veteran's assertions that she has been with the program since 1998, the Board believes there may be additional relevant records which may be outstanding.  To ensure due process, a search for these records must be conducted.

In a January 2011 VA Form 21-4142 the Veteran stated she was treated for her psychiatric disability at the South Florida Baptist Hospital.  These records have not been associated with the claim file.  On remand, these records must be obtained.  

In regards to the issue of an earlier effective date for the grant of entitlement to TDIU, the Board will defer the issue pending development of the claim for an increased disability rating for mood disorder as additional evidence relevant to the TDIU issue may be obtained.  

Finally, in a rating decision of April 2011, the RO assigned a 10 percent disability rating each for residuals of a left and right tibial fracture.  In August 2012, October 2012 and May 2013 letters, the RO acknowledged receiving a notice of disagreement (NOD) in May 2012, which was deemed timely by the RO, as to the April 2011 rating decision.  The RO has readjudicated the issues of entitlement to an earlier effective date for TDIU and the disability rating of mood disorder.  However, the RO has not addressed the issues of the disability rating of residuals of a right and left tibial fracture as being on appeal.  The Board has done an extensive search of the record and cannot locate the letter deemed as the NOD by the RO.  However, the Veteran's attorney, as reflected by the arguments in his submissions, clearly believes that the NOD was as to all of the issues adjudicated in the April 2011.  As the Board has not been able to locate the actual NOD and considering that the RO did acknowledge receiving an NOD with regards to the April 2011 rating decision, the Board will afford the Veteran the benefit of the doubt and accept that the NOD addressed all of the issues in the April 2011 rating decision.  Having so decided, the Board notes that an SOC not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AOJ should contact the Veteran and request that she provide the dates of treatment with a new release of information form for the South Florida Baptist Hospital.  After and if a release of information form is provided by the Veteran, request all the treatment records for the identified dates.  All efforts to obtain the records should be clearly documented in the claims file.  

2. The RO/AOJ should obtain and associate with the claim file all of the Vocational Rehabilitation records pertaining to the Veteran from 1998 to the present.  All efforts to obtain the records should be clearly documented in the claims file.  If the records are unavailable, it should so be noted in the file and the reason for unavailability should be clearly stated.

3. Issue a statement of the case on the issues of entitlement to an increased disability rating for residuals of a right and left tibial fracture.  If, and only if, the Veteran perfects and appeal on the issues should the claim be returned to the Board for appellate review.

4. After the above development is completed, re-adjudicate the issues of entitlement to an increased disability rating for mood disorder, and an earlier effective date for the grant of TDIU.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







